Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a deformation assisting member, a position adjustment part, recited in claim 1;
a distal-end operating part recited in claim 5; and 
a fixing portion recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Objection
The title is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a curved section provided at one of the flexible section and one longitudinal section of the deformation assisting member,” in lines 17-20. There is insufficient antecedent basis for the recitation - “the flexible section”. Further, as recited, it is unclear whether the flexible section belongs to the deformation assisting member or to the sheath. Appropriate correction is required.

Claim 9 recites “further provided” in line 7. The use of the term “further” is unclear regarding whether this term would add any limitation in the claim. Appropriate correction/explanation is required.
Claims 2-9 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102 as being anticipated  by Pomeranz (US 5993462).
Regarding claim 1, Pomeranz discloses a medical device (catheter 10) comprising: 
a sheath (Catheter includes a lumen (28B) that extends longitudinally through the catheter 10. FIGS. 1, 19)  that has a longitudinal axis and that is provided with a flexible section provided at least at a distal end section of the sheath, the flexible section being configured to have flexibility so as to be deformed between a first shape extending along the longitudinal axis and a second shape bent in a direction intersecting the longitudinal axis (catheter includes a rigid proximal section 16 and a flexible distal section 14; FIG. 1; Abstract); 
a deformation assisting member (core wire 12; FIG. 7) having a longitudinal axis extending parallel to the longitudinal axis of the sheath, the deformation assisting member being 
a position adjustment part (port 30B through which the core wire 12 is inserted during use. FIG. 17) connected to a proximal end section of the sheath, the position adjustment part being configured to adjust a relative position of the deformation assisting member with respect to the sheath (Port 30B allows the adjustment of the core wire 12); and 
a curved section (pre-shaped core wire 12) provided at one of the flexible section and one longitudinal section of the deformation assisting member (FIGS. 3B-4)  and having a bent shape in a natural state (a pre-shaped core wire 12 has a natural state because it is pre-shaped.), wherein the position adjustment part adjusts the relative position of the deformation assisting member with respect to the sheath (Port 30B is used for sliding core wire 12; FIG. 17), thereby causing the deformation assisting member to impart to the flexible section a driving force for causing 39 deformation between the first shape and the second shape, according to an adjustment amount adjusted by the position adjustment part (The pre-shaped core wire 12 is receivable within the catheter to cause the catheter to form into the shape of the core wire 12. Col. 3, line 65-col. 4, line 4). 



    PNG
    media_image1.png
    599
    535
    media_image1.png
    Greyscale


Regarding claim 2, Pomeranz discloses wherein the deformation assisting member (wire 12) has larger rigidity than the rigidity of the flexible section (The flexible section is made of a "foam layer" 38 or polymeric materials. Col. 6, lines 40-54; Wire 12 is metal/nitinol.).
Regarding claim 3, Pomeranz discloses wherein the flexible section has the first shape in the natural state (straight state FIG. 6A-7); and 

Regarding claim 4, Pomeranz discloses wherein the flexible section has the second shape in the natural state (FIGS. 8A-9); 
the curved section is provided at one section or the entire section of the flexible section (curve section covers at least flexible section. FIGS 3B-4); and the deformation assisting member has a straight shape extending along the longitudinal axis of the deformation assisting member over the entire length (FIG.17 shows straight shape.).
Regarding claim 5, Pomeranz discloses wherein the sheath has a deformation-assisting-member insertion path (center lumen 28B; FIG. 19) that penetrates therethrough in a longitudinal direction and into which the deformation assisting member is inserted; and 
the deformation assisting member has the curved section at a position away from the distal end section toward the proximal end (32d; FIG. 3B). 
Regarding claim 6, Pomeranz discloses wherein the deformation assisting member is a treatment tool (core wire 12 helps in bending) that has, at a position closer to the distal end than the curved section is, a distal-end operating part configured to treat a living tissue (the core wire electrodes can be used for ablation. FIGS. 5A, 5B; Col. 9, lines 49-65). 
Regarding claim 7, Pomeranz discloses wherein the deformation assisting member is a wire (wire 12) having, at a position closer to the distal end than the curved section is, a loop section that is disposed in a direction intersecting the longitudinal direction of the sheath and that is formed into a loop shape (spiral 32b perpendicular to the axis of the core wire shaft; FIG. 3B, 5B).
Regarding claim 8, Pomeranz discloses wherein the sheath has: 

an endoscope insertion path (Lumens 22a) that penetrates therethrough in the longitudinal direction and into which an endoscope is inserted (Lumens 22a can be used as endoscope pathway. FIG. 12); and 
the curved section is provided so as to be bent in a plane that includes a central axis of the deformation- assisting-member insertion path and a central axis of the endoscope insertion path (As can be seen from FIG. 12A, as the lumen 28A is bent by the core wire 12, both lumen 28B and 22a are bent.). 
Regarding claim 9, Pomeranz discloses wherein the sheath has an endoscope insertion path (Lumens 22a is coupled to a fluid port, thus can be used as endoscope insertion path; FIG. 12) that penetrates therethrough in a longitudinal direction and into which an endoscope is inserted; and 
a fixing portion (Ports 36 (FIG. 9); Angular positioning of the port 36 provides the fixing portion. FIG. 9) configured to fix the endoscope in the endoscope insertion path about a longitudinal axis of the endoscope with respect to the sheath is further provided.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/25/21